Citation Nr: 1450229	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals, traumatic brain injury.

2.  Entitlement to a disability rating higher than 20 percent for degenerative meniscus, left knee, status post arthroscopy with debridement.

3.  Entitlement to a schedular disability rating higher than 20 percent for degenerative meniscus, right knee, prior to April 1, 2014.

4.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression and anxiety, including as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of service connection for right leg/calf deep vein thrombosis residuals secondary to right knee surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran served on active duty from April 1986 to February 1992; and from Sept 11, 2001, to October 12, 2001.  He also had service in the North Dakota Air National Guard from March 1992 until May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and August 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2010 rating decision addressed the knees and the 2012 decision addressed the service connection claims.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's symptoms have not been medically linked to an in-service traumatic brain injury.  

2.  The Veteran's left and right knee degenerative meniscus disabilities have been productive of stiffness, locking, and pain with associated limitation of motion; but there has been no instability; and the Veteran has had bilateral knee extension of 0 degrees and flexion greater than 45 degrees during the timeframes under review in this decision.


CONCLUSIONS OF LAW

1.  Residuals of a traumatic brain injury were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.7, 3.303 (2013).

2.  The criteria for a schedular disability rating higher than 20 percent for left knee degenerative meniscus, status post arthroscopy with debridement have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2013).

3.  The criteria for a schedular disability rating higher than 20 percent prior to April 1, 2014, for right knee degenerative meniscus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in November 2009 and September 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for resolution of the appeals for service connection for traumatic brain injury and an increased rating for left and right knee disability have been obtained.  The Veteran's service treatment records and private medical records have been obtained.  In addition, he has been afforded pertinent VA examinations relating to the issues decided herein.  The Board has reviewed the examination reports and finds they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and provided detailed rationale in support of the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').    

In addition, the Veteran  testified before the undersigned Veterans Law Judge in September 2014 regarding the issues resolved in this decision.  During that hearing he was assisted by an accredited Disabled American Veterans representative.  The representative, and the Veterans Law Judge, asked questions to ascertain the nature, onset, and severity of his symptoms and their impact on the Veteran's functioning.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of that criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided, and no further assistance to develop evidence is required. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 C.F.R. § 3.102.  

Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran reports that while on active duty in or around April of 2001 he sustained a blow to the right side of his head while pulling telephone cable on top of an aircraft hangar, which he says knocked him "out cold for several minutes."  See December 2011 statement from Veteran.  He adds that he did not report that incident to the base hospital, but did report it to his Team Leader and First Sergeant.  He also reports that he sustained a blow to the head in 2010, when not serving in the military, and that he developed epilepsy with seizures after that incident.  He is now seeking service connection for residuals of traumatic brain injury/head injury.

Service treatment records, which are numerous, contain no record of any complaints, diagnosis, treatment, or relief from duty due to head trauma or brain dysfunction.  This evidence is against the claim, but not dispositive, since the law permits service connection where the condition is first diagnosed after service, and linked by competent evidence to service.  In this regard, there is no such link to an in-service disease or injury.  VA and private medical records dating from March 2011 (including a March 2011 MRI and August 2011 EEG of the brain) reflect the presence of cognitive dysfunction secondary to a closed head injury, including some mild left hemisphere dysfunction, mild memory impairment, and occasional disorientation/epileptiform activity; however, according to a VA neurologist, the Veteran's symptoms are secondary to the closed head injury he sustained in November 2010.  See July 19, 2011, VA Neurology Consult record.  The record contains no medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Indeed, there is no medical evidence of any relevant complaints before the 2010 civilian workplace blow to the head, which supports the neurologist's assessment.  Furthermore, according to an April 2012 VA neurology examiner, the Veteran's complaints are "not felt to be related to a TBI;" and she declined to return a diagnosis of TBI.  This further distances any current disability from service, and particularly, the Veteran's stated basis for the claim.  At this point the weight of the evidence is decidedly against the claim.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

To the extent that the Veteran himself suggests that his symptoms may be related to earlier head trauma during service, he is certainly competent to describe his current symptoms.  However, his conflicting accounts of the incident during service seriously undermines his credibility in this regard.  (See, e.g., Veteran's December 2011 statement that the incident occurred in April 2001 and he was out cold for several minutes but received no medical care; contrasted to his April 2012 report to the VA examiner that the injury occurred in April 2002 and he was evaluated at the base hospital and placed on bed rest for the day; and the buddy statement he submitted in January of 2012: " . . . unconscious for several minutes . . . was seen in the base emergency room at the Air Force Hospital, and the doctor placed on quarters for 24 Hrs.")  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza at 511-12 (the credibility of a witness can be impeached by a showing of  . . . inconsistent statements).  Moreover, as stated before, there is no record, medical or otherwise, of any head injury, or residuals/complaints related to injury (such as unconsciousness or headaches), or relief from duty/restriction to quarters due to head injury, in any service record.

Even assuming that the Veteran did sustain a blow to the head during service, there is no contemporaneously written medical or lay evidence of any residuals, including headaches, until after the supervening on-the-job blow to the head in 2010; and VA neurologists maintain that the Veteran's current complaints (to the extent they are related at all to head trauma) are related to the 2010 incident.  In fact, the Veteran did not file his claim for traumatic brain injury until October 2011; long after the in-service event, but relatively soon after the 2010 workplace accident.  This is highly probative evidence against the claim.

Finally, there is no indication that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of his complaints; particularly, where, as here, there occurred a supervening injury after service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds the Veteran's opinion on causation of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

The preponderance of the evidence is therefore against the claim.  Service connection for residuals of traumatic brain injury/head trauma must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining  . . . whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  

III.  Increased Rating

In correspondence dated in November 2009 the Veteran requested an increased rating for his service-connected left and right knee degenerative meniscus disabilities, which were each rated as 20 percent disabling under the provisions of Diagnostic Code 5258; and in a rating decision dated in January 2010 the RO denied the claims.  The Veteran has appealed.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5258 provides for a 20 percent evaluation (and no higher) for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a.; see also VAOPGCPREC 9-04.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Id.  

In addition to the foregoing, Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Analysis

Again, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, 14 Vet. App. 122 (2000).  

A. Left knee

The Veteran's left knee disability stems from a torn cartilage during service.  At present he complains of left knee pain, buckling, and some fatigability, but no dislocation.  These complaints are entirely contemplated by the assigned schedular criteria under Diagnostic Code 5258.  There is no higher rating for disability of the knee cartilage.  See Diagnostic Code 5259 (which provides for a 10 percent rating for symptomatic removal of semilunar cartilage).  Functional loss due to pain (DeLuca) is also already contemplated by the schedular criteria at Diagnostic Code 5258.  

As for a higher rating under some other potentially applicable criteria, left knee range of motion after exercise of 0 to 110 degrees on VA examination in December 2009, and from 0 to 100 degrees on VA examination in March 2012, does not meet the criteria for even a compensable rating under the limitation of extension provisions of Diagnostic Code 5261 or the limitation of flexion provisions of Diagnostic Codes 5260.  See also August 2011 assertion from private orthopedic physician that the Veteran had "excellent movement in his knees," full extension, and flexion beyond 135 degrees.  There is also no evidence of any left knee instability or subluxation (see, e.g., August 2011 private orthopedic physician's finding of "no sign of any ligament instability"), so a separate rating under Diagnostic Code 5257 is not warranted.  The Board accordingly finds that the evidence does not more nearly approximate or equate to the criteria for a higher schedular rating at any time during the appeal period and a staged rating is in turn not warranted.  

B. Right knee

As an initial matter, the Board observes the Veteran had surgery on his right knee in November 2012 and April 2014.  As such, he was assigned a temporary total rating for convalescence from November 2012 to February 2013, and a 100 percent schedular rating under Diagnostic Code 5055 for total knee replacement effective from April 2014.  Accordingly, this appeal will only address those periods during the appeal when the Veteran was not assigned a total rating; i.e., prior to November 2012, and from February 2013 to April 2014.  

As with the left knee, the Veteran's service-connected right knee degenerative meniscus disability also stems from a torn cartilage during service; and as stated before, the Veteran has already been granted the maximum possible rating of 20 percent under the appropriate schedular criteria (Diagnostic Code 5258); however, the Board will consider whether the Veteran's right knee symptoms met the criteria for a higher rating under some other potential criteria during the timeframes just specified.

Prior to November 6, 2012, right knee range of motion from 0 to 115 degrees after exercise (10 repetitions) during VA examination in December 2009, and from 0 to 110 degrees before pain on VA examination in March 2012, does not meet the criteria for even a compensable rating under the limitation of extension provisions of Diagnostic Code 5261 or the limitation of flexion provisions of Diagnostic Code 5260.  See also August 2011 assertion from private orthopedic physician that the Veteran had "excellent movement in his knees," and full extension, and flexion beyond 135 degrees.  There is also no record of any right knee instability or subluxation (see, e.g., August 2011 private orthopedic record; and March 2012 VA examination report), so a separate rating under Diagnostic Code 5257 is not warranted.  Although there was some functional loss due to pain, this is already contemplated by the assigned schedular criteria at Diagnostic Code 5258.  DeLuca.  The Board accordingly finds that the evidence did not more nearly approximate or equate to the criteria for a higher schedular rating at any time prior to November 6, 2012, and a staged rating is in turn not warranted.  

As for the timeframe February 1, 2013, to April 1, 2014, right knee range of motion on VA examination in June 2013 was 0 to 115 degrees, with no evidence of painful motion and no additional limitation after repetitive use and no instability; but by October 2013 the Veteran was complaining of constant pain with every step in the knee; aggravated by activity; and made worse by bending; and the Veteran said that the pain was interfering with his quality of life.  Nevertheless, the Veteran's range of motion was described as functional in October 2013 records, although there was severe cartilage destruction of the weight bearing surface of the right knee, apparently responsible for his complaints, and evidently leading to the April 2014 surgery.   

Finally, ligaments were stable (see, e.g, October 2013 Orthopedic record), and there is no record of flexion limited to 45 degrees or extension limited to 10 degrees; so the criteria for a separate rating under Diagnostic Codes 5260, 5261, or 5257 are not met.  See Colvin v, 1 Vet. App. 171 (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  The Board accordingly finds that the evidence did not more nearly approximate or equate to the criteria for a schedular rating higher than 20 percent at any time during the timeframe February 1, 2013, to April 1, 2014; and a staged rating is in turn not warranted.  

The Board is mindful that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's bilateral knee degenerative meniscus disabilities have been productive of stiffness, locking, and pain with associated limitation of motion during the timeframes under review in this decision; manifestations that are entirely contemplated by the assigned schedular rating criteria at Diagnostic Code 5258.  The assigned schedular rating criteria are therefore adequate to evaluate the Veteran's knee disorders and referral for consideration of an extraschedular rating is not warranted.

Additionally, the evidence shows that the Veteran has been, if not employed, then employable, throughout the appeal period (see, e.g., March 2012 VA psychiatric examination report (noting that the Veteran has been working since 2006); October 17, 2012, pre-op physical remarks; and August 2014 VA vascular examination report (noting that the Veteran "does not use a cane at work but uses a cane if he is going to be doing a lot of walking").  During those brief interludes when he was not working the evidence shows that it was due to symptoms associated with his nonservice-connected psychiatric disorder (see, e.g., Nov 2009 and Feb 2011 VA treatment records).  Indeed, in July 2011 a private orthopedic physician noted that despite the Veteran's bilateral knee pain and locking he was "able to do maintenance work."  See also January 2013 letter from private psychiatric ("he does note that his knee causes him pain upon climbing stairs or ladders, but has not apparently impaired his ability to maintain full-time employment [at a university]"); and June 2013 VA examiner's opinion that the Veteran's knee symptoms did not impact his ability to work.  Accordingly, the Board finds that the issue of total disability for compensation based on individual unemployability (TDIU) is not raised.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  


ORDER

Service connection for residuals of traumatic brain injury is denied.

A disability rating higher than 20 percent for left knee degenerative meniscus disability is denied.

A disability rating higher than 20 percent for right knee degenerative meniscus disability prior to April 1, 2014, is denied.


REMAND

During his 2014 Board hearing the Veteran testified that he has been in receipt of mental health care from VA since 1992.  See Transcript, p. 11.  In this regard the Board notes that in a VA treatment record dated in November 2000 the provider stated that the Veteran had been receiving care at another VA Community Based Outpatient Clinic but had recently moved and had just presented to her facility to establish care.  Unfortunately, the only VA medical records in the claims file dated prior to 2000 are radiology and laboratory reports dated in March 1992 (but no corresponding provider records); the report of a March 1992 VA general medical examination; and a single page of entries pertaining to medical care in 1998 and 1999.  

In addition, while there is also evidence that the Veteran was receiving ongoing mental health care in 2003 (see July 2003 Mental Health Clinician Note), the respective records are not in the claims file.  Since the Veteran was evidently receiving health care from VA immediately after his 1992 separation from active duty service, and as he avers that this included mental health care during which he was diagnosed with depression (see Transcript, pp. 8, 11), a request should be made for all VA medical records dating from March 1992 to July 2003.  38 C.F.R. § 3.159(c)(2).  If mental health records are found, the Veteran should be accorded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA treatment records dating from March 1992 to July 2003.  

Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his first receipt of mental health care.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  If mental health records dated in or prior to 2003 are found, afford the Veteran a new VA examination.  The claims file must be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each psychiatric disorder diagnosed on examination or at some other time during the appeal period (to include depression, anxiety, intermittent explosive disorder, and adjustment disorder): 

a) whether it is at least as likely as not that the disorder began during active duty service (or for psychosis (if found)) within the year following the Veteran's separation from active duty service in March 1992, or within the year following the Veteran's separation from active duty service in October 2001); or 

b) whether it is at least as likely as not that the disorder is related to (caused by, or is/has been aggravated by) the Veteran's service-connected left and/or right knee disability.

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so state in the examination report, and explain why that is so.

NOTE:  There is also evidence that the Veteran is in treatment for PTSD.  See January 2013 letter from Dakota Family Services.  If a diagnosis of PTSD is made during this examination, the examiner should identify the stressor upon which it is based.

4.  After the above actions have been completed, re-adjudicate the appeal for service connection for a psychiatric disability.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


